Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Communication
1.	This office Action is in response to a communication received on April 26, 2021.
Claims 22, 25-32, 35-37, and 40-42 are pending in this application.
Terminal Disclaimer
2.	An electronic terminal disclaimer was filed and approved on February 17, 2022.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner had contacted applicant’s representative and authorization for this examiner's amendment was given by the applicant's representative Zhu He on 02/17/2022.

Amendment to the claims
The following amended claims will replace all prior versions and listings of claims in the application.

1-21.	(Cancelled)
22.	(Currently amended) A method, comprising:	obtaining a service template corresponding to a service, wherein the service template comprises a plurality of service parameter fields, and wherein the plurality of service parameter fields include a service attribute field for describing the service, a service policy field for configuring the service, and a default service parameter field;	obtaining, from an operator of a network, a service identity and one or more service parameters;	filling in the plurality of service parameter fields of the service template with the one or more service parameters obtained from the operator and with one or more default service parameters to form a filled service template;storing the filled service template associated with the service identity in a service type library; and	publishing the filled service template to a user.
23-24.	(Cancelled)
25.	(Previously presented) The method according to claim 22, wherein obtaining the service template comprises:	publishing a policy management interface using a northbound interface; and	obtaining the service template using the policy management interface.
26.	(Currently amended) The method according to claim 22, wherein publishing the filled service template to the user comprises:	publishing a service creation interface using a northbound interface, causing the user to use the filled service template in [[a]] the service type library using the service creation interface.
27.	(Previously presented) The method according to claim 22,	wherein the service template comprises a first subtemplate corresponding to a first domain on the network and a second subtemplate corresponding to a second domain on the network, 	wherein the first domain is different from the second domain, and	wherein the first subtemplate is associated with an identifier of the first domain.
28.	(Previously presented) The method according to claim 22, wherein the service template corresponds to a virtual private network (VPN) service.
29.	(Previously presented) The method according to claim 22, wherein the one or more service parameters obtained from the operator comprise: a topology type, a service type, a flow configuration, a service level agreement (SLA) parameter, and a layer parameter.
30.	(Previously presented) The method according to claim 22, wherein the one or more service parameters comprise: an address pool policy, a quality of service (QoS) policy, a protection policy, and a routing policy.

32.	(Currently amended) An apparatus, comprising:	at least one processor; and	one or more memories couple to the at least one processor and storing programming to be executed by the at least one processor, the programming including instructions to cause the apparatus to:		obtain a service template corresponding to a service, wherein the service template comprises a plurality of service parameter fields, and wherein the plurality of service parameter fields include a service attribute field for describing the service, a service policy field for configuring the service, and a default service parameter field;		obtain, from an operator of a network, a service identity and one or more service parameters;		fill in the plurality of service parameter fields of the service template with the one or more service parameters obtained from the operator and with one or more default service parameters to form a filled service template;		associate the filled service template with the service identity obtained from the operator; 		store the filled service template associated with the service identity in a service type library; and		publish the filled service template to a user.
33-34.	(Cancelled)
35.	(Previously presented) The apparatus according to claim 32, the instructions to cause the apparatus to obtain the service template including instructions to cause the apparatus to:	publish a policy management interface using a northbound interface; and	obtain the service template using the policy management interface.
36.	(Currently amended) The apparatus according to claim 32, the instructions to cause the apparatus to publish the filled service template to the user including instructions to cause the apparatus to:	publish a service creation interface using a northbound interface, causing the user to use the filled service template in [[a]] the service type library using the service creation interface.
, and wherein the plurality of service parameter fields include a service attribute field for describing the service, a service policy field for configuring the service, and a default service parameter field;	obtaining, from an operator of a network, a service identity and one or more service parameters;	filling in the plurality of service parameter fields of the service template with the one or more service parameters obtained from the operator and with one or more default service parameters to form a filled service template;	associating the filled service template with the service identity obtained from the operator; 	storing the filled service template associated with the service identity in a service type library; and	publishing the filled service template to a user.
38-39.	(Cancelled)
40.	(Previously presented) The non-transitory computer-readable media of claim 37, wherein obtaining the service template comprises:	publishing a policy management interface using a northbound interface; and	obtaining the service template using the policy management interface.
41.	(Currently amended) The non-transitory computer-readable media of claim 37, wherein publishing the filled service template to the user comprises:	publishing a service creation interface using a northbound interface, causing the user to use the filled service template in [[a]] the service type library using the service creation interface.
42.	(Previously presented) The non-transitory computer-readable media of claim 37, 	wherein the service template comprises a first subtemplate corresponding to a first domain on the network and a second subtemplate corresponding to a second domain on the network, 

Reasons for allowance
4.	The following is an Examiner's statement of reasons for allowance:
This application is a continuation of U.S. Patent Application No. 16/103,290, filed on August 14, 2018, which is a continuation of International Patent Application No. PCT/CN2017/080071 filed on April 11, 2017, which claims priority to Chinese Patent Application No. 201610717752.9 filed on August 24, 2016. The disclosures of the aforementioned applications are hereby incorporated by reference in their entireties. 
The examiner conducted a completed search of available patent literature and non-patent literature. In interpreting the current claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior arts of record. The prior arts of record do not disclose, with respect to the independent claims 22, 32, and 37. When considered as a whole, these limitations in combination with the other limitations, overcome the prior art of record. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
5.       Claims 22, 25-32, 35-37, and 40-42 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates, can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/SM A RAHMAN/Primary Examiner, Art Unit 2458